DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments, filed on 1/2/2021, with respect to claims 1-3, 9-11, 17 and 18 have been fully considered but are not persuasive.
Applicant submits that the art of record fails to teach or disclose receiving, by a processor of a mobile device from a messaging application executing on the mobile device, a request to display a notification of an incoming message on a display screen of the mobile device; and delaying the notification from being displayed until a determination is made that only authorized individuals are looking at the display screen of the mobile device, as recited in independent claim 1.
Examiner respectfully disagrees.  Fyke teaches a phone application running on the microprocessor may generate a vibration request to notify the device user of an incoming call, the request is to be continued sent to the controller 200 for a predetermined duration or otherwise stop the vibration request by forwarding the call to voice mail (Paragraph 0041).  In this paragraph, Fyke teaches a process of a mobile device received a request to notify user of a notification of an incoming call / message.  In an analaogous art, Bereza teaches when a communication has been received in the form of an iMessage message, device 1200 displays notification to indicate that the communication was received and to preview the message content and sender 
Further, Bereza teaches examples of authorization criteria [to display notification and/or preview of the incoming message content] include … an authorized user is using the device without an unauthorized user (or, in some example, any other user) also using the device (Paragraph 0480).  In combination of Paragraph 0485, Bereza teaches delaying display of a notification corresponding to the alert condition until the set of alert criteria are met (e.g., until the electronic device determines that captured image data indicates that an authorized user are looking at the display of the electronic device (Paragraph 0485).  The combination of paragraphs 0480 and 0485, Bereza teaches delaying the display of the notification of the incoming message when only the authorized user is looking at the screen without any other unauthorized user also using the device.  
Therefore, the combination of the art of record teaches receiving, by a processor of a mobile device from a messaging application executing on the mobile device, a request to display a notification of an incoming message on a display screen of the mobile device; and delaying the notification from being displayed until a determination is made that only authorized individuals are looking at the display screen of the mobile device, as recited in independent claim 1.
Applicant further submits that claims 1, 9 and 17 are allowable over arts of record, and claims 2, 3, 10, 11 and 18 are believed to be allowable at least due to their dependence on an allowed claim.
Examiner respectfully disagrees.  Claims 9 and 17 recites similar features as claim 1, therefore are rejected for at least the same reason as discussed above regarding claim 1.  Claims 2, 3, 10, 11 and 18 depend from independent claims 1, 9 and 17, respectively, and therefore are rejected for at least the same reason as discussed above regarding claim 1.

Examiner's Notes
Claim 17 recites "a computer readable storage medium having program instructions embodied therewith, wherein the computer readable medium is not a signal".  Examiner would recommend changing the phrase to "a non-transitory computer readable storage medium having program instructions embodied therewith".

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 9, 10, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Amacker et al. (US 9,268,966 B1), hereinafter Amacker, in view of Fyke (US 2007/0093081 A1), further in view of Bereza et al. (US 2018/0321826 A1), hereinafter Bereza. 

Regarding claim 1, Amacker teaches a method of controlling an operation of a mobile device based on user identification, the method comprising: 
receiving, by a processor of the mobile device, a request to perform a requested action (Col 9 Lines 9-15; the first user can utilize a touch sensor such as touch screen 
obtaining, by the processor in response to the request, an identification of one or more individuals that are looking at the display screen of the mobile device (Col 8 Lines 40-46; the device can attempt to capture an image of the child's face and use facial recognition of the child's face); 
obtaining, by the processor, a security profile for the mobile device (Col 8 Lines 40-46; the device can attempt to capture an image of the child's face and use facial recognition of the child's face to apply any saved locked settings for the child); 
performing the requested action based on a determination that the security profile indicates that the one or more individuals are authorized to view a result of the requested action (Col 8 Lines 36-40; there can be lock/permissions settings or a parent control center on the computing device for managing various aspects of locks and permissions); and 
based on a determination that the security profile indicates that the one or more individuals are not authorized to view all of the applications installed on the mobile device (Figure 1 and Col 3 Lines 28-40; a primary user of the device who may wish to let the second user use the device but does not want the second user to access or use certain elements/applications on the device.  Col 4 Lines 4-12; different users can lock his/her respective applications to prevent other users from using those applications), displaying only a subset on the mobile device, wherein the subset is determined based upon the security profile (Col 5 Lines 35-45; one or more elements, for example applications, such as the product image and/or production information can be locked by 
Amacker may not specifically teach receiving from a messaging application executing on the mobile device, a request to alert a notification of an incoming message.  In an analogous art, Fyke teaches receiving from a messaging application executing on the mobile device, a request to alert a notification of an incoming message (Paragraph 0041; a phone application running on the microprocessor may generate a vibration request to notify the device user of an incoming call, the request is to be continued sent to the controller 200 for a predetermined duration or otherwise stop the vibration request by forwarding the call to voice mail).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Amacker and Fyke because it would improve discreet notification (Fyke, Paragraph 0003).
The combination of Amacker and Fyke may not specifically teach a request to display a notification of an incoming message on a display screen of the mobile device, based on a determination that the security profile indicates that not all of the one or more individuals are authorized to view all of the applications installed on the mobile device, delaying the notification from being displayed until a determination is made that only authorized individuals are looking at the display screen of the mobile device.  In an analogous art, Bereza teaches a request to display a notification of an incoming message on a display screen of the mobile device (Paragraphs 0362 and 0472; when a ; based on a determination that the security profile indicates that not all of the one or more individuals are authorized to view all of the applications installed on the mobile device (Figures 12, 13, Paragraphs 0485; until the electronic device determines that captured image data indicates that an authorized user (or, in some cases, other users) are looking at the display of the electronic device)), delaying the notification from being displayed until a determination is made that only authorized individuals are looking at the display screen of the mobile device (Figures 12, 13, Paragraphs 0485; responding to the alert condition in the first manner includes displaying a notification corresponding to the alert condition (e.g., displaying a banner (e.g., notification 2002) with information, such as an associated application, an associated user, a summary of the alert condition, or data associated with the alter condition or its corresponding event) about the alert condition across the top of the display over the graphical user interface and responding to the alert condition in the second manner includes delaying display of a notification corresponding to the alert condition until the set of alert criteria are met (e.g., until the electronic device determines that captured image data indicates that an authorized user (or, in some cases, other users) are looking at the display of the electronic device)).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the 

Regarding claim 9, claim 9 recites similar features as claim 1, thus is rejected for at least the same reason as discussed above regarding claim 1.  Further, Amacker teaches a mobile device for performing a processing action, the mobile device comprising: 
a sensor configured to receive an input from a user (Col 9 Lines 9-15; the first user can utilize a touch sensor such as touch screen on the device to draw a "J" letter with his/her finger to initiate lock settings for "Jimmy" such as a second user); and 
a processor (Figure 8; processor 802) configured to perform the steps.

Regarding claim 17, claim 17 recites similar features as claim 1, thus is rejected for at least the same reason as discussed above regarding claim 1.  Further, Amacker teaches a computer program product for performing a processing action, the computer program product comprising: 
a computer readable storage medium having program instructions embodied therewith, wherein the computer readable storage medium is not a signal (Col 10 Lines 40-54; non-transitory computer-readable storage media, such as a first data storage for , the program instructions readable by a processing circuit to cause the processing circuit to perform a method.

Regarding claims 2, 10 and 18, the combination of Amacker/Fyke/Bereza teaches all of the limitations of claims 1, 9 and 17, as described above.  Further, Amacker teaches wherein obtaining the identification of one or more individuals that are looking at the display screen of the mobile device (Col 8 Lines 40-46; the device can attempt to capture an image of the child's face and use facial recognition of the child's face) includes: capturing an image with a front facing camera of the mobile device (Col 6 Lines 63 – Col 7 Lines 7; a front facing camera can be utilized for facial recognition of the user, the camera can capture an image of the user's face); and performing facial recognition on the image (Col 6 Lines 63 – Col 7 Lines 7; a front facing camera can be utilized for facial recognition of the user, the camera can capture an image of the user's face, which can be utilized for subsequent facial comparison and recognition/authentication).  

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Amacker in view of Fyke and Bereza, as applied in the claims above, further in view of King et al. (US 2013/0305354 A1), hereinafter King. 

Regarding claims 3 and 11, the combination of Amacker/Fyke/Bereza teaches all of the limitations of claims 1 and 9, as described above.  Further, Amacker teaches wherein the security profile includes facial identification information for authorized users 
The combination of Amacker/Fyke/Bereza may not specifically teach a set of permissions for unknown users.  In an analogous art, King teaches a set of permissions for unknown users (Figure 1 and Paragraph 0027; a person that has borrowed the phone can swipe the device lock screen with a gesture input to access a shared space user interface 110, which is illustrated at 112 when displayed on the display device, and which provides access to a limited subset of application functionality.  Paragraph 0029; the mobile device includes a restricted execution service 202 that can be implemented as a software application stored on computer-readable storage media.  The restricted execution service 202 may be implemented as an independent device application that is executable on the device to interface with the many applications, features, and functions of the device).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Amacker/Fyke/Bereza and King because it would allow parents to have better control over what their child what features and applications the childe access on the device for a more parental control (King, Paragraph 0003).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jing Gao whose telephone number is (571)270-7226.  The examiner can normally be reached on 9am - 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Yuwen Pan can be reached on (571) 272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 


/J.G./           Examiner, Art Unit 2647 

/YUWEN PAN/           Supervisory Patent Examiner, Art Unit 2649